Mr. Justice ‘Waterman delivered the opinion of the court. Appellant urges that she made every possible effort' to obtain the deposition of George Kelly, her principal witness. We do not agree with this contention. What amount was by her tendered to Farwell for his fees is not shown. All that appears is, that appellant tendered the full amount which she understood he was allowed by law for taking the deposition of Kelly. Nor does it appear that upon the application by her made for a rule by the Circuit Court upon Farwell to file said deposition, the court was informed what amount she had tendered Farwell. Nor does it appear that the amount claimed by Farwell was more than she was able to pay. Whatever amount he demanded she might have paid, under protest, and thus procured the filing of the deposition, and thereafter, by direct action of the court in which the cause was pending, or otherwise, compelled Farwell to refund whatever sum he had wrongfully exacted. It may be, that had the Circuit Court been informed as to the amount which appellant says she tendered Farwell, it would have ordered him to bring the deposition into court that it might determine whether he had been offered the fees to which he was lawfully entitled in the matter, and if such were found to be the case, have required the same to be filed instanter. As it was, so far as appears, all the court had' to act upon, was the opinion of appellant that she had tendered to Farwell his lawful fees. It is not contended that without the deposition of Kelly appellant could have made out a case. The failure to have his deposition in court being entirely her fault, the court properly refused to continue the cause and dismissed her claim. The judgment of the Circuit Court is affirmed.